Br the Court.
— This judgment cannot be supported. If the defendant doth not appear after he hath been legally summoned, the justice, unless he thinks proper to adjourn the trial, must proceed to hear and determine the cause in his absence; there is no cause of action confessed, or even tacitly acknowledged. The plaintiff must proceed to prove his demand, the same as in other cases; and if he fail in doing it, the justice must render judgment against him. Here is a judgment without proof,
Let it be reversed.